Case 1:19-cv-08069-AT-SN Document 83 Filed 09/30/20 Page 1 of 7
          Case 1:19-cv-08069-AT-SN Document 83 Filed 09/30/20 Page 2 of 7



                                                 BACKGROUND1

         The following facts are drawn from the complaint and other documents submitted by the

parties. See EMR (USA Holdings), Inc. v. Goldberg, No. 18 Civ. 07849, 2019 WL 5537878, at *3–4

(S.D.N.Y. Oct. 25, 2019). Plaintiff, a general contractor, and 31st Street ZEF, LLC (“ZEF”), the

owner of the premises at 30 East 31st Street in Manhattan, entered into a prime contract in connection

with a condominium construction project (the “Project”), funded by Centennial Commercial Finance

Group (“Centennial”). Compl. ¶ 6; R&R at 2. On November 17, 2016, Plaintiff and NY Renaissance

entered into a subcontract, whereby NY Renaissance agreed to furnish the labor, materials, and

equipment necessary to supply and install windows. Compl. ¶ 6. Pursuant to the subcontract, on

February 7, 2017, NY Renaissance (as principal) and Defendant (as surety) executed and delivered to

Plaintiff a $1,850,000.00 performance bond (the “Bond”). Id. ¶ 7. Under the terms of the Bond,

Defendant guaranteed to complete NY Renaissance’s work under the subcontract if NY Renaissance

defaulted or materially breached the subcontract. Id. Defendant and NY Renaissance are co-obligors

on the Bond. Delacroix Decl. ¶ 9, ECF No. 18-1. Plaintiff and ZEF are co-obligees on the Bond, and

Centennial is an additional obligee. Id.; Performance Bond at 9–10, ECF No. 18-4.

         Over the course of the project, NY Renaissance breached the subcontract by failing to meet

deadlines, failing to provide documentation regarding progress, failing to supply enough properly

skilled workers, failing to make payments to material suppliers and contractors, and refusing to

deliver materials to the job site. Compl. ¶ 10. Plaintiff provided NY Renaissance with a default

notice and an opportunity to cure. Id. ¶ 11. Plaintiff also notified Defendant of its intention to

declare NY Renaissance in default under the subcontract. Id. On July 19, 2019, Plaintiff terminated

the contract, and notified Defendant that NY Renaissance had defaulted under the subcontract and


1
 The Court presumes familiarity with the facts and procedural history, which are set forth in the R&R, and, therefore,
only briefly summarizes them here. See R&R at 2–11.
                                                            2
         Case 1:19-cv-08069-AT-SN Document 83 Filed 09/30/20 Page 3 of 7



that, as a result, Plaintiff had terminated the subcontract for cause. Id. ¶¶ 14–15. Plaintiff then

demanded that Defendant correct and complete NY Renaissance’s work, pursuant to the Bond. Id. ¶¶

16–17. Defendant refused. Id. ¶ 18. Consequently, Plaintiff has incurred expenses in order to

complete and correct NY Renaissance’s work on the Project. Id. ¶ 21.

                                             DISCUSSION

   I.      Standard of Review

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party makes

specific objections, the court reviews de novo those portions of the report and recommendation to

which objection is made. Id.; Fed. R. Civ. P. 72(b)(3). However, “when a party makes only

conclusory or general objections, or simply reiterates his original arguments,” the court reviews the

report and recommendation strictly for clear error. Wallace v. Superintendent of Clinton Corr.

Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1 (S.D.N.Y. June 20, 2014). Objections “must be

specific and clearly aimed at particular findings in the magistrate judge’s proposal.” McDonaugh v.

Astrue, 672 F. Supp. 2d 542, 547 (S.D.N.Y. 2009) (internal quotation marks and citation omitted); see

also Bailey v. U.S. Citizenship & Immigration Serv., No. 13 Civ. 1064, 2014 WL 2855041, at *1

(S.D.N.Y. June 20, 2014) (“[O]bjections that are not clearly aimed at particular findings in the [report

and recommendation] do not trigger de novo review.”). In addition, “new arguments and factual

assertions cannot properly be raised for the first time in objections to the report and recommendation,

and indeed may not be deemed objections at all.” Razzoli v. Fed. Bureau of Prisons, No. 12 Civ.

3774, 2014 WL 2440771, at *5 (S.D.N.Y. May 30, 2014). The court may adopt those portions of the

report and recommendation to which no objection is made “as long as no clear error is apparent from

the face of the record.” Oquendo v. Colvin, No. 12 Civ. 4527, 2014 WL 4160222, at *2 (S.D.N.Y.

Aug. 19, 2014) (internal quotation marks and citation omitted).
                                                  3
          Case 1:19-cv-08069-AT-SN Document 83 Filed 09/30/20 Page 4 of 7



    II.      Rule 12(b)(1)

          Defendant argues that the complaint must be dismissed because the Court lacks subject-matter

jurisdiction. 12(b)(1) Mem. at 1, ECF No. 41. Defendant contends that it is a stateless LLC because it

has no members, and Jeffrey Schaff, a citizen of Louisiana, is not a member of the LLC. Id. at 3–5.

As a stateless entity, Defendant argues diversity jurisdiction is impossible. Id. In the alternative,

Defendant contends that the Court should consider its insured participants as members of the LLC.

Id. at 6–8. This would also destroy diversity, Defendant argues, because many of its participants

have New York citizenship. Id.

          The R&R recommends that the Court deny Defendant’s motion without prejudice and permit

jurisdictional discovery on the question of Defendant’s corporate structure and membership at the

time the complaint was filed. R&R at 10. In response to Defendant’s alternative argument, the R&R

recommends finding that Defendant’s insured participants are not members of Defendant. Id. at 11.

          The Court holds that Defendant’s purported objections to the sections of the R&R concerning

its stateless status are either general, rather than specific, or merely restate claims set forth in its

motion to dismiss. Indeed, Defendant fails to make any specific objections. See, e.g., Def. Obj. at 2

(“E&T Skyline merely alleges that it is a domestic limited liability company organized under the laws

of the State of New York and that Talisman is a foreign limited liability company organized under the

laws of the State of Nevada.”); id. at 4 (“Estoppel, however, cannot be used to create subject matter

jurisdiction.”); id at 7 (“Even if . . . Talisman’s current structure is contrary to Nevada law, that act or

omission by Talisman cannot confer subject-matter jurisdiction.”); id at 8 (“Talisman did assert

inconsistent positions in the foregoing cases, but that is attributable to attorney error.”).

          As such, the Court reviews this portion of the R&R for clear error. See Brown v. Peters, No.

95 Civ. 1641, 1997 WL 599355, at *2–3 (S.D.N.Y. Sept. 22, 1997) (reviewing report and

recommendation for clear error where the plaintiff’s objections “simply re-state[d] the relief sought
                                                  4
             Case 1:19-cv-08069-AT-SN Document 83 Filed 09/30/20 Page 5 of 7



and the facts on which [plaintiff] ground[ed] his complaint”); Schoolfield v. Dep’t of Corr., No. 91

Civ. 1691, 1994 WL 119740, at *2 (S.D.N.Y. Apr. 6, 1994) (holding that objections to a report and

recommendation were not specific because they were “conclusory” and only stated that the report and

recommendation was “wrong and unjust”); see also Ortiz v. Barkley, 558 F. Supp. 2d 444, 451

(S.D.N.Y. 2008) (“It is improper for an objecting party to attempt to relitigate” arguments made

“before the Magistrate Judge by submitting papers to a district court which are nothing more than a

rehashing of the same arguments . . . taken in the original papers.” (internal quotation marks and

citation omitted)). The Court finds no clear error in Judge Netburn’s conclusion that jurisdictional

discovery is warranted.

             Defendant directs the Court to Talisman’s recently discovered operating agreement and the

amended agreement. Def. Obj. at 6–7; see ECF No. 79. The amended agreement purports to show

that Jeffrey Schaff is Defendant’s manager rather than its member, and that Defendant’s participants

are its members. ECF No. 79-2 at 8. Defendant produced these documents for the first time when it

filed its objections to the R&R. Def. Obj. at 6–7. This “new argument,” premised on documents not

presented to Judge Netburn, “may not be deemed an objection at all.” Razzoli, 2014 WL 2440771, at

*5.

             Accordingly, Defendant’s objections are OVERRULED. The parties shall conduct

jurisdictional discovery on the question of Defendant’s corporate structure and membership at the

time the complaint was filed. Thus, the Court need not consider Defendant’s alternative argument

that its insured participants are its members at this time. Defendant’s Rule 12(b)(1) motion to dismiss

is DENIED without prejudice.

      III.      Rule 12(b)(7)

             Defendant moves to dismiss the complaint on the ground that Plaintiff failed to join NY

Renaissance as a necessary and indispensable party, and Centennial and ZEF as necessary parties, as
                                                 5
        Case 1:19-cv-08069-AT-SN Document 83 Filed 09/30/20 Page 6 of 7



required by Rule 19 of the Federal Rules of Civil Procedure. 12(b)(7) Mem. at 5–11, ECF No. 18-8.

The R&R recommends denying Defendant’s motion because NY Renaissance is not a necessary

party, and even though ZEF and Centennial are necessary parties, joinder is feasible. R&R at 20.

       The Court finds Defendant’s Rule 12(b)(7) objections unpersuasive. Defendant objects to the

R&R’s purported finding that “Talisman fails to convincingly demonstrate that NY Renaissance is

necessary to the suit.” R&R at 15. The Court rejects as meritless Defendant’s argument that the

R&R’s use of “convincingly” sets forth a higher standard than required by Rule 19. Def. Obj. at 13.

To the contrary, the R&R explains, at length, the correct standard for a necessary party under Rule

19. R&R at 13–14.

       Similarly, Defendant objects to the portion of the R&R that notes that “Talisman provides no

evidence that . . . NY Renaissance has sought to intervene or otherwise claimed a legally-protected

interest in the action.” R&R at 15–16. Defendant argues that the R&R “improperly superimposes a

requirement” not set forth in Rule 19, by requiring that “the non-party whose interests may be

impaired or impeded first seek to intervene under Rule 24.” Def. Obj. at 14. As an initial matter, this

objection misstates the R&R. See R&R at 15 (“Talisman provides no evidence that NY Renaissance

has sought to intervene or otherwise claims a legally-protected interest in the action.” (emphasis

added)). And Defendant’s reliance here on the declaration submitted by Monique Delacroix, a

principal of NY Renaissance, stating that NY Renaissance is currently asserting claims against

Plaintiff in state court, is unavailing. Def. Obj. at 14–15. Defendant raised the potential effect of this

action on NY Renaissance’s interests in its motion to dismiss. 12(b)(7) Mem. at 7–11. Judge

Netburn acknowledged that “NY Renaissance has a practical interest in the litigation as the

principal,” but determined that that interest was not sufficient to make NY Renaissance necessary to

the litigation. R&R at 16–18. The Court finds no clear error in that holding.

       Moreover, Defendant seemingly objects to the R&R’s finding that Centennial is a necessary
                                               6
        Case 1:19-cv-08069-AT-SN Document 83 Filed 09/30/20 Page 7 of 7



party (even though it previously urged the Court to make that finding), based on information it

learned after Defendant filed its motion. Def. Obj. at 22–23. The Court will not consider this new

argument as an objection. Razzoli, 2014 WL 2440771, at *5. And the Court rejects Defendant’s

“miscellaneous objections” that Judge Netburn made improper findings of fact. Def. Obj. at 21–23.

The cited portions of the R&R consists of a recitation of the facts as alleged by Plaintiff in the

complaint. See R&R at 3.

       Defendant’s remaining objections are merely restatements of previously made arguments.

See, e.g., Def. Obj. at 14 (“Since Talisman’s liability is derivative of NY Renaissance’s the Court

cannot adjudicate Talisman’s liability to E&T Skyline . . . without determining NY Renaissance’s

liability to E&T Skyline or E&T Skyline’s liability to NY Renaissance”); id. at 16 (“The Report

barely addressed NY Renaissance’s affirmative claims against E&T Skyline.”); id. at 20 (“E&T

Skyline[] has an accessible forum . . . in New York Supreme Court.”). The Court reviews the

remaining aspects of the R&R for clear error and finds none. Wallace, 2014 WL 2854631, at *1.

       Accordingly, Defendant’s objections are OVERRULED. Defendant’s Rule 12(b)(7) motion

to dismiss is DENIED.

                                            CONCLUSION

       For the reasons stated above, Defendant’s objections are OVERRULED, and the R&R is

ADOPTED in full. Defendant’s motion to dismiss under Rule 12(b)(1) is DENIED, without

prejudice. Defendant’s motion to dismiss under 12(b)(7) is DENIED. The Clerk of Court is directed

to terminate the motions at ECF Nos. 18 and 40.

       SO ORDERED.

Dated: September 30, 2020
       New York, New York



                                                    7
